OPINION
WOODLEY, Presiding Judge.
The offense is robbery; the punishment, enhanced by a prior conviction for burglary, life.
The sole ground of error raised by brief filed by court appointed counsel on appeal is that the evidence is not sufficient to support the verdict.
The record on appeal reflects that appellant was positively identified by the complaining witness Harold Douglas Seay, Office Manager, as the man who entered the General Finance Company loan office about 7:30 P.M. on the day alleged in the indictment and robbed him of $287.00.
Appellant was also positively identified by the witness Linda Price, an employee of the loan company, as the man she saw enter the loan office as she left the office at 7:30 P.M., on said date, and was standing outside waiting for her husband.
Appellant testified that he had never been in the loan company office and did not commit the robbery.
Proof was made and appellant admitted the prior conviction for burglary alleged for enhancement.
The fact issues were resolved by the jury and the evidence is sufficient to support the conviction.
Appellant’s contention that he was denied his constitutional right to the effective aid of trial counsel and counsel on appeal, raised by pro se brief and written argument filed in this court, is not supported by the record.
The judgment is affirmed.